Case 8:19-cv-00595-CEH-AEP Document 62 Filed 06/06/19 Page 1 of 2 PageID 649




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
RUMFISH Y VINO CORPORATION and
JPL PARTNERS #1 LP,

                             Plaintiff,

v.                                                         Case No. 8:19-cv-595-T-36AEP

FORTUNE HOTELS, INC., RIA-
SANDPIPER, INC., RESORT INNS OF
AMERICA, INC., TRADEWINDS ISLAND
RESORT, and DOES 1-10,

                        Defendants.
_____________________________________

             NOTICE TO COURT OF CONFERENCE DATE FOR MEDIATION
       Pursuant to the Court’s May 23, 2019 Case Management and Scheduling Order, the parties

hereby inform the Court of the scheduling of the following mediation date and identity of the

mediator:

              Date:          Tuesday, August 6, 2019
              Time:          10AM
              Place:         Offices of Greenspoon Marder LLP
                             401 E. Jackson Street, Suite 1825
                             Tampa, FL 33602


              Mediator:      James Matulis
                             Law Office of James Matulis
                             9806 Gretna Green Dr Ste 100
                             Tampa, FL 33626-5300
Case 8:19-cv-00595-CEH-AEP Document 62 Filed 06/06/19 Page 2 of 2 PageID 650




Date: June 6, 2019

Signature of Counsel (with information required by Local Rule 1.05(d))

/Michael A. DiNardo/                            /Joshua D. Martin/
Michael A. DiNardo                              Joshua D. Martin, Esq.
Admitted Pro Hac Vice                           Florida Bar No. 028100
California Bar No. 216991                       JOHNSON & MARTIN, P.A.
mike@kelly-kelleylaw.com                        josh.martin@johnsonmartinlaw.com
KELLY & KELLEY, LLP                             500 W. Cypress Creek Rd., Suite 430
6320 Canoga Ave, Suite 1650                     Fort Lauderdale, FL 33309
Woodland Hills, CA 91367 | (818) 347-7900       Telephone: (954) 790-6699
                                                Facsimile: (954) 206-0017
Murray B. Silverstein
Florida Bar No. 0349216                         Attorney for Defendants, Fortune Hotels, Inc.,
Jacob L. Boehner                                Ria-Sandpiper, Inc., and Resort Inns of
Florida Bar No. 1002685                         America,Inc. d/b/a Tradewinds Island Resort
murray.silverstein@gmlaw.com
jacob.boehner@gmlaw.com
moneka.simpson@gmlaw.com
GREENSPOON MARDER LLP
401 E. Jackson Street, Suite 1825
Tampa, FL 33602 | (813) 769-7020

Attorneys for Plaintiffs RUMFISH Y VINO
CORPORATION and JPL PARTNERS #1, LP
Attorneys for Plaintiffs RUMFISH Y VINO
CORPORATION and JPL PARTNERS #1, LP
